Citation Nr: 1242869	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-06 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a back condition. 

5.  Entitlement to service connection for bilateral knee conditions. 

6.  Entitlement to service connection for bilateral ankle conditions. 

7.  Entitlement to service connection for bilateral feet conditions. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974. 

This matter comes before the Board of Veterans' Appeals (BVA) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded the claim in June 2011 for further development. 


FINDINGS OF FACT

1.  The Veteran's headaches began in service. 

2.  Bilateral hearing loss had its onset in service.

3.  Tinnitus had its onset in service.

4.  The preponderance of the evidence shows that the Veteran does not have a disability of the back, knees, ankles, or feet that is related to service or any incident therein.  


CONCLUSIONS OF LAW

1.  Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2012). 

2.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).  

4.  The Veteran does not have a disability of back due to disease or injury that was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2012).  

5.  The Veteran does not have a disability of the knees due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2012).  

6.  The Veteran does not have a disability of the ankles due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2012).  

7.  The Veteran does not have a disability of the feet due to disease or injury that was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
 
Before addressing the merits of this claim, the Board is required to ensure that the VA's duty to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letter from the RO to the Veteran dated in July 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  In December 2008, the Social Security Administration (SSA) informed the VA that the Veteran's disability records were unavailable.  Additionally, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The Veteran essentially maintains that many of the conditions for which he is seeking service connection initially became symptomatic during service and have been chronic since that time.  The Board found that the VA examination reports of record were not adequate for rating purposes.  In June 2011, the Board remanded the appeal for VA examinations to determine the nature and etiology of the Veteran's complaints.  Although the Veteran was scheduled for an examinations in September 2011, he failed to appear for them.  Without the Veteran's cooperation, the Board is unable to undertake any additional development on this matter.  

VA regulations provide that in cases involving original claims where a claimant, without good cause, fails to report for a scheduled examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2012).  The purpose of the scheduled VA examinations in September 2011 was to clarify the exact nature and etiology of any identified disability.  Without the Veteran's cooperation, the Board is unable to obtain a medical opinion as to the presence of headaches, a back condition, knee conditions, ankle conditions, or feet conditions and whether they, and his currently-diagnosed bilateral hearing loss and tinnitus, are etiologically related to service.  Therefore, the Board will adjudicate the Veteran's claim based on the evidence of record.  Id.  

There was compliance with this June 2011 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the United States Court of Appeals for Veterans Claims (Court) or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is alternatively permissible to have "substantial" compliance with a remand directive, even if not "exact" or "total" compliance).  The RO later issued a Supplemental Statement of the Case in August 2012.  Thus, the Board finds that the RO complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Sensorineural hearing loss may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  


A.  Migraine Headaches 

The Veteran contends that he has continuously had migraine headaches since service.  He believes that the in-service tinnitus service caused his headaches.  

STRs show that the Veteran sustained in-service head trauma reflect several complaints of headaches; the diagnoses were temporal and vascular headaches.  

A VA neurological examination was conducted in November 2009.  The Veteran stated that his last headache occurred in February 2009.  The examiner noted that the Veteran had complained of headaches in service, and has noted continuous headaches since then.  The examiner found that the Veteran had a long history of tension headaches that seemed to have started in service, he treated them with illegal drugs for a long time, and the headaches ceased after treatment with oxycodone in February 2009.  The examiner stated that this strongly suggests that tinnitus did not cause the headaches and that they represented withdrawal headaches from drug abuse.  

Generally speaking, compensation shall not be paid if the disability was the result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  However, in this case, the Veteran's STRs show complaints of headaches in service at multiple times and there is no indication that he was under the influence of illegal drugs at these times.  He may have subsequently treated the headaches with illegal drugs, as the examiner has opined, but there is no medical evidence in the service treatment records relating his headaches to drug use.  In addition, the Veteran has continuously maintained that that he has had headaches from service to approximately November 2009.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Because the Board finds that account competent and credible, the Board finds that service connection for headaches is warranted.

B.  Bilateral Hearing Loss and Tinnitus

The Veteran contends he was exposed to in-service acoustic trauma while working on airplane runways which caused his bilateral hearing loss and tinnitus.  He also contends that he has continuously suffered from these problems since then.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The service treatment records do not refer to bilateral hearing loss or tinnitus.  Although there is no official documentation of the Veteran's complaints of left ear hearing loss or tinnitus during military service, the Veteran's statements are competent and credible.  Consequently, exposure to loud noise is certainly consistent with the circumstances and conditions of the Veteran's service.  Although neither bilateral hearing loss or tinnitus is expressly noted, an in-service injury, disease, or event is established-specifically, in-service exposure to loud noise.  Thus, the Board finds that the Veteran was likely exposed to loud noise during military service as he has stated.  

Recent VA audiometric testing in November 2009 reveals that the Veteran has bilateral hearing loss for VA purposes.  So there is evidence of bilateral hearing loss sufficient to meet the threshold minimum requirements of 38 C.F.R. § 3.385.

As the current disability and inservice injury elements of the claims are established by the evidence, the salient question becomes whether the Veteran's current bilateral hearing loss and tinnitus are related to his military service.

In a December 2008 statement, after a review of the Veteran's STRs, the Veteran's VA treating audiologist stated that it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus are due to service.  

After reviewing the Veteran's history, the evaluating VA audiologist in November 2009 concluded that the Veteran's bilateral hearing loss and tinnitus were not related to service because there was no showing of the disabilities in service.  This is not a sufficient rationale.  The Court has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).   

The Veteran has competently and credibly reported having the onset of his bilateral hearing loss and tinnitus in service.  His treating audiologist, after a review of the Veteran STRs, has opined that these disabilities are due to service.  Thus, resolving all reasonable doubt in his favor, the Board finds that it is at least as likely as not they were incurred as a result of the noise exposure in service.  38 C.F.R. § 3.102.  As such, service connection is warranted for these disorders.

C.  Musculoskeletal Disabilities 

The STRs show that the Veteran was seen for pain in the low back and joints.  Medical personnel questioned whether the Veteran had rheumatic fever, arthritis or gout, and he was placed on a temporary physical profile for arthritis in January 1974.  He was assigned a rating of "3" under the "P" category and was assigned ratings of "1" under the other categories.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) [observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The "P" stands for "physical capacity or stamina;" the "U" indicates "upper extremities;" the "L" is indicative of the "lower extremities;" the "H" reflects the state of the "hearing and ear;" the "E" is indicative of the eyes; and the "S" stands for psychiatric condition)].  No pertinent abnormalities were noted on his separation examination in March 1974.  

A VA joints examination was conducted in November 2009.  The Veteran stated that his joint problems were caused by the over 500 parachute jumps he had in service.  He also noted that he has suffered from low back, and bilateral knee, feet, and ankle pain since service.  Pertinent examination was normal.  After review of the Veteran's claims file, the examiner stated that there is no objective pathology to connect the Veteran's back, bilateral knee, ankle, and feet pain.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the Veteran testified of having pain related to his back, knees, ankles, and feet, the medical evidence does not show that he has been diagnosed with a disability related to his complaints.  See VA joints examination dated November 2009.  A symptom without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  Although the Veteran is competent to report symptoms, a disability is required to establish service connection.  Brammer, 3 Vet. App. at 225; see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, in the absence of evidence of a diagnosed disability, the preponderance of evidence is against service connection for disabilities of the back, knees, ankles, and feet, and the claims are denied.  38 U.S.C.A. § 5107(b).  Again, the Board must find that the Veteran's statements are outweighed by the objective medical evidence. 


ORDER

Service connection for headaches is granted.  

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.

Service connection for a back disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for a bilateral feet disability is denied.



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


